Citation Nr: 0525680	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for degenerative arthritis of the cervical spine.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a right foot disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in May 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 1984 rating decision, and in a confirmed 
rating decision dated in November 1984, the RO denied the 
claims of entitlement to service connection for degenerative 
arthritis of the cervical spine and a right foot disability.  
The veteran did not initiate an appeal with respect to either 
of these adverse determinations.

2.  The evidence received since the November 1984 confirmed 
rating decision is neither wholly cumulative nor redundant; 
it relates to unestablished facts; and, when considered alone 
or together with all of the evidence, both old and new, it 
raises a reasonable possibility of substantiating the claims 
of entitlement to service connection for degenerative 
arthritis of the cervical spine and a right foot disability.

3.  Degenerative arthritis of the cervical spine, which was 
initially diagnosed several years after the veteran's 
discharge from service, was not shown during service and is 
not shown to be related to any incident of service.

4.  A right foot disability, to include plantar fasciitis of 
the right heel, which was initially diagnosed many years 
after the veteran's discharge from service, was not shown 
during service and is not shown to be related to any incident 
of service.


CONCLUSIONS OF LAW

1.  The November 1984 confirmed rating decision, denying 
service connection for degenerative arthritis of the cervical 
spine and a right foot disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2004).

2.  The evidence received since the November 1984 confirmed 
rating decision is new and material and the claims for 
service connection for degenerative arthritis of the cervical 
spine and a right foot disability are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

4.  A right foot disability, to include plantar fasciitis of 
the right heel, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA satisfied its duty to notify by means of an April 2003 
letter from the agency of original jurisdiction (AOJ) (RO) to 
the veteran that was issued prior to the initial RO decision.  
The letter informed the veteran of what evidence was required 
to substantiate the claims, to include specific advice on 
what constituted new and material evidence to reopen a 
previously denied claim, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his/her possession 
to the AOJ.

The record also reflects that VA has made reasonable efforts 
to obtain relevant information and evidence in support of the 
veteran's claims.  Specifically, the RO obtained the 
veteran's VA treatment records, to include the record of a 
provider specifically referenced by the veteran in support of 
his application to reopen, and his private treatment records 
related to his claim.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
was not acted on.  All records obtained or generated have 
been associated with the claim file.  Thus, the Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim, and that the veteran has 
received proper VA process.

Factual background

A November 1984 rating decision, which confirmed a September 
1984 rating decision, denied the veteran's claims of 
entitlement to service connection for degenerative arthritis 
of the cervical spine because the evidence failed to show 
that the condition was present during service or within one 
year of the veteran's discharge from service; and for a right 
foot disability because the evidence showed that the veteran 
sustained an acute right injury that resolved with any 
current disability.  Following written notice of his 
appellate rights, the veteran did not imitate an appeal 
concerning the denial of these claims.  As a result, the 
rating decisions dated in September and November of 1984 
constitute final adjudications concerning such claims.

The evidence on file at the time of the November 1984 
confirmed rating decision consisted of the veteran's service 
medical records and private treatment records.  The service 
medical records showed that the veteran injured his right 
foot in July 1964, and does not reflect any treatment for a 
neck injury during service.  The November 1965 separation 
examination report disclosed no defects or diagnoses and 
indicated the clinical evaluation of the veteran's neck, 
feet, lower extremities, spine and other musculoskeletal 
system were normal.

The records of D. M. Peterson, M.D., reflect that a complete 
physical examination of the veteran conducted by him in 
September 1972, which revealed the veteran's neck to be 
normal.  Dr. Peterson's records contained no entries related 
to the veteran's right foot.  The records of a Dr. Mook for 
the period from May 1979 to March 1980 reflect that, in May 
1979, the veteran presented with complaints of neck pain, and 
that x-rays showed arthritis at C3-C4.

The Private treatment records of John Spracher, M.D, reflect 
that, in May 1981, the veteran complained of a five-year 
history of pain in the cervical area.  Dr. Spracher referred 
him for a neurological examination.  The neurologist's, Dr. 
Huff's, report reflects that the veteran related he had 
experienced the pain for four or five years, and he denied 
any known injury, and apparently it came on spontaneously.  
Dr. Huff interpreted neck x-rays as showing very slight 
degenerative changes, which he deemed normal for the 
veteran's age.  Dr. Huff opined the veteran's symptoms were 
subjective, and the etiology of his neck pain was muscular.  
Dr. Spracher's records contained no record of complaints or 
treatment for a right foot disorder.

The records of Paul J. Schunke, M.D., reflect that, in 
November 1982, the veteran again sought treatment for his 
neck, denied any injury prior to the inception of his pain 
six years earlier, but he did relate that he was struck by an 
airplane wing while in service and while serving in Vietnam.  
Dr. Schunke rendered no diagnosis or opinion on the etiology 
of the veteran's minimal cervical spine arthritis, but noted 
that it was unclear that the area of the spurring and 
narrowing corresponded to the area of the veteran's pain.  
Dr. Schunke's records contained no record of complaints or 
treatment for a right foot disorder.

The evidence submitted since the November 1984 confirmed 
rating decision includes VA outpatient records dating from 
July 2002 to April 2003, indicating that the veteran has 
severe cervical spine arthritis, which has progressed to 
include the diagnosis of a small disc herniation at C3-C4.  A 
November 2002 VA outpatient record referred to the veteran's 
right heel with historical reference to a 1964 incident of a 
right ankle sprain.  These records further indicated that in 
March 2003 the veteran received treatment for plantar 
fasciitis of the right heel.

A March 2003 VA neurosurgery note contains a diagnostic 
impression, in which the medical provider stated that the 
veteran has "diffuse degenerative cervical spondylosis 
initiated during active duty service . . . which also 
resulted in foot injury.  These problems are service 
connected."  An April 2003 VA outpatient entry referred by 
history that the veteran injured his cervical spine, as well 
as his right foot, and that he has since suffered chronic 
pain.

The veteran testified at his May 2005 personal hearing that 
he did in fact go to sick bay for his claimed neck injury, 
which was only a couple of days after his right foot 
incident.  He related that x-rays were taken of his foot, 
which showed that he had sustained an injury.  He asserted 
that VA providers told him that his foot was related to his 
active service, but they refused to put it in writing when he 
asked them to do so.

Analysis

A.  New and material evidence

The veteran is seeking to reopen his claims of entitlement to 
service connection for degenerative arthritis of the cervical 
spine and a right foot disorder, which were previously and 
finally disallowed by the RO in a November 1984 confirmed 
rating decision.

In March 2003, the veteran filed his request to reopen his 
claims for service connection for degenerative arthritis of 
the cervical spine and a right foot disorder.  The request to 
reopen was received after August 29, 2001, and as such the 
amended version of 38 C.F.R. § 3.156(a) is for application in 
this case.

With respect to claims that have been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.

For purposes of this appeal, new evidence is existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence is neither cumulative nor redundant 
of evidence already of record at the time of the last final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the claims on any 
basis, which in this case is the November 1984 confirmed 
rating decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Here, the new evidence submitted since the November 1984 
confirmed rating decision are VA outpatient treatment 
records.  The salient evidence consists of the November 2002 
and March 2003 VA outpatient entries.  Assuming the 
credibility of such evidence, these medical data tend to 
indicate a relationship between the veteran's cervical spine 
disability (i.e., diagnosed as degenerative arthritis and 
degenerative disc disease), as well as his right foot 
disability (i.e., diagnosed as plantar fasciitis of the right 
heel), and his period of active duty service.  In this 
context, this medical evidence is new and is not cumulative 
or redundant.  Moreover, this newly submitted evidence when 
considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claims.  This is so because it tends to 
suggest that the veteran developed cervical spine disability, 
and now has plantar fasciitis of the right heel, as a result 
of a 1964 injury that the veteran sustained during service.  
As such, these pieces of evidence raise a reasonable 
possibility of substantiating the claims.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the November 1984 confirmed rating 
decision is "new and material" as contemplated by the 
38 C.F.R. § 3.156(a) (effective from August 29, 2001), and 
provides a basis to reopen the claims of entitlement to 
service connection for degenerative arthritis of the cervical 
spine and a right foot disability.  38 U.S.C.A. § 5108.

Since the veteran has submitted new and material evidence 
warranting a reopening of his claims, the Board must next 
consider whether the due process requirements of Bernard have 
been satisfied prior to addressing the issues of entitlement 
to service connection for degenerative arthritis of the 
cervical spine and a right foot disability.  Bernard, 4 Vet. 
App. at 394.  The Board determines, however, that the due 
process requirements of Bernard have been met, and that the 
veteran will not be prejudiced by the Board's decision on the 
merits of the claims.  His arguments and sworn testimony 
clearly relate to the underlying merits of the claims; that 
is, that his degenerative arthritis of the cervical spine and 
plantar fasciitis of the right heel originated from an injury 
he sustained in service, and show that he understood the 
nature of the evidence needed to substantiate his claims on 
the merits.  Moreover, the statement of the case as well as 
VA letters (dated in April 2003 and 2004) has informed him of 
the pertinent laws and regulations governing a decision on 
the merits.  See Curry v. Brown, 7 Vet. App. 59 (1994).

B.  Service connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  In addition, certain chronic diseases may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  Arthritis is one of the diseases listed as eligible 
for presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2004).

In light of the fact that the veteran's previously denied 
claims for service connection for degenerative arthritis of 
the cervical spine and a right foot disability are now 
reopened, the credibility of his lay statements as well as 
the statements contained in the November 2002 and March 2003 
VA outpatient entries are no longer presumed.  See Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) (explaining that any 
presumption of credibility is inapplicable when the claim is 
adjudicated de novo by evaluating both the weight and 
credibility of the evidence of record).

The Board must assess the credibility and probative value of 
evidence, to include medical evidence.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  While the Board is not free to 
ignore the opinion of a physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  Generally, restating a patient's 
oral history is not a valid medical opinion of etiology.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Nonetheless, 
the Board cannot reject a medical opinion solely on the 
rationale that it was based on history given by the claimant 
without first testing the credibility of the history on 
which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).

It is patently clear that the VA provider's November 2002 
and March 2003 entries were based entirely on history 
related by the veteran.  As concerns his neck disability, 
the service medical records do not contain any entry showing 
that the veteran sustained a neck injury during service.  
While the service medical records do document an instance of 
treatment for right foot trauma, the record evidence shows 
it to have been an acute and transitory event, as the 
remainder of the service medical records show no further 
complaints, symptomatology or treatment of the right foot.  
Significantly, the veteran's separation examination report 
revealed no abnormalities of his neck, feet, spine or any of 
his extremities.  No defect or diagnosis relative to a right 
foot injury or a neck disability was indicated.  

The record evidence further reflects that the earliest point 
in time at which he sought treatment for his neck 
symptomatology was 1979, some 14 years after his release from 
active duty.  Thus, there is no evidence of post-service 
treatment of his neck until several years after his active 
service.  Similarly, the only entries related to his right 
foot are relatively recent, some 30 plus years after his 
active military service, and these same VA entries do not 
appear to relate to the area of the right foot injured in 
service.  The service medical records make no reference to 
the right heel, as apparently whatever ran over the veteran 
did so over the top part of his right foot.

Crucially, the Board observes that there are VA medical 
reports, which document the veteran's history of injuries to 
the neck and right foot and relate such conditions to his 
period of service.  (See VA outpatient clinical reports 
dated in November 2002 and March 2003).  However, the Board 
notes that none of these reports indicate that the VA 
providers treated the veteran at a time prior to 1972, or 
that they reviewed the veteran's claims file prior to 
rendering their respective opinions.  As aptly noted by the 
record, the service medical records do not reflect that the 
veteran sustained a neck injury; nor do they establish that 
he developed any permanent residual disability during 
service as a result of the 1964 right foot injury.  As such, 
the Board is not bound to accept, as credible, medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
See Grover v. West, 12 Vet. App. 109 (1999).  Hence, no 
credible evidence has linked any chronic cervical spine or 
right foot disorder, to include degenerative arthritis of 
cervical spine or plantar fasciitis of the right heel, to 
the veteran's period of service.

As the record does not present any credible evidence 
relating the veteran's current degenerative arthritis of the 
cervical spine and plantar fasciitis of the right heel to 
service, the Board concludes that the evidence supports the 
finding that a cervical spine disability (degenerative 
arthritis of the cervical spine) and a right foot disability 
(plantar fasciitis of the right heel) were not present 
during service or for several years thereafter, and the 
currently diagnosed conditions of the cervical spine and the 
right foot were not caused by any incident of service.  
Accordingly, the preponderance of the evidence is against 
the claims for service connection for degenerative arthritis 
of the cervical spine and a right foot disability.  The 
appeal is denied.   


ORDER

New and material evidence sufficient to reopen the previously 
denied claims for service connection for degenerative 
arthritis of the cervical spine and a right foot disability 
has been received, and the appeal is granted to that extent 
only.  

Entitlement to service connection for degenerative arthritis 
of the cervical spine is denied.

Entitlement to service connection for a right foot disability 
is denied.


REMAND

The veteran claimed the following stressors as support for 
his claim for entitlement to service connection for PTSD: the 
daily fear and anxiety that came from working on the flight 
deck of the USS Constellation, which the veteran related was 
hazardous to life and limb; the downing and North Vietnamese 
imprisonment of a pilot whom the veteran got to know to the 
extent that traditional officer-enlisted protocol allowed; 
and witnessing a petty officer's death during carrier deck 
operations as a result of his having been sucked into the air 
intake of a jet engine of an aircraft.  The veteran related 
that he worked with the fear of being blown into either an 
aircraft or into an engine like the petty officer, and his 
nightmares relive these fears.  A July 2003 VA examination 
diagnosed the veteran with PTSD and generally connected the 
diagnosis with his claimed stressors.

The stressors on which a diagnosis of PTSD is based must be 
confirmed and the diagnosis related to those stressors.  
38 C.F.R. § 3.304(f).  The claim file reflects no action by 
the RO to confirm the veteran's claimed stressors.  The duty 
to assist the veteran with the development of his claim 
entails a query to the U.S. Center for Records Research 
(CURR) as a minimum, provided the veteran's given time frame 
is sufficiently definite.  The veteran's naval personnel 
records confirm that he served aboard the USS Constellation 
in the waters of Vietnam in 1964, and he submitted evidence 
at the hearing which confirmed the pilot in question was a 
prisoner of war in North Vietnam.  His personnel records also 
reflect that he was absent without leave aboard the 
Constellation for a number of days in August 1964.  He 
related at the hearing that the claimed incidents occurred in 
either August or September 1964.  This time frame is 
sufficiently clear and succinct to support a development 
request.  The Board further notes that the examination also 
diagnosed psychiatric pathology not clearly related to the 
veteran's military service.

Accordingly, the case is REMANDED for the following:

1.  The RO should request CURR to 
research logs and other records of the 
USS Constellation for the period August 
1, 1964, to September 30, 1964, for 
evidence of fatal accidents which may 
have occurred during carrier flight deck 
operations.  Specifically, an incident 
of a petty officer being sucked into the 
air intake of a jet engine and a plane 
crashing on landing that resulted in 
serious injury.

2.  After the above is complete, and if 
any of the veteran's stressors is 
confirmed, the RO should arrange for an 
appropriate psychological and psychiatric 
examination(s) for the veteran.  The 
claim file should be provided to the 
examiner(s) for review as part of the 
examination.  The examiner(s) should 
diagnose any acquired psychiatric 
disorder present.  If PTSD is found, the 
specific stressor should be set forth, to 
include whether in-service or thereafter.  
Specifically ask the examiner to opine 
whether the circumstances of the 
veteran's pilot-acquaintance being shot 
down and imprisoned meets the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition, diagnostic 
criteria for PTSD.  If other psychiatric 
pathology is present, the etiology should 
be described to the extent possible and a 
separate GAF assigned.  To the extent a 
determination cannot be made without 
resort to speculation that too should be 
noted in the examination reports.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


